Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 11/10/2021 is acknowledged. Claims 1-4, 6-12 are amended. Claims 13-14 are newly added. 
Claims 1-14 are pending and have been examined, of which claims 1, 6 and 10-12 are independent.

Claim Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

Claim objections for claims 1, 6, 10-12 have been withdrawn. 
Claim rejection for claims 1-12 under 35 USC 112(b) have been withdrawn. 

Claim Rejections/Objections Maintained
New Grounds of Rejection Necessitated by the Amendment

.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recite “the first symbol” in the first MCOT, which has lack of antecedent basis in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar et al. (US 2018/0310193) in view of Ng et al. (US 2013/0114535) 

 Regarding claim 1, Bhorkar teaches a tracking reference signal (TRS) burst transmission (fig.2-9; para 43-74: CSI-RS and transmission of CSI-RS in licensed method comprising: 
determining, by a transmit end, to send a first TRS burst in a first slot in a first maximum channel occupancy time (MCOT) (Para 60: NZP CSI-RS/ZP CSI-RS/CSI-IM can be configured with respect to the start of the DL burst. In aspects, a set of subframes {S1, S2,..SN} indexed from the start of a DL burst can be configured to convey NZP CSI-RS/ZP CSI-RS/CSI-IM; further fig 2-9 show the CSI-RS subframe in the starting of DL bursts); 
if a length of the first MCOT is greater than Y slots, determining, by the transmit end, to send a second TRS burst in a slot that is in the first MCOT and whose distance to a start slot of the first TRS burst is Y slots, wherein Y is an integer greater than or equal to 2 (Para 58: given the maximum channel occupancy time (MCOT) for compliance with LBT (e.g., 4 ms in Japan), there can be up to 4 normal subframes present within a DL burst, the period of NZP CSI-RS/ZP CSI-RS/CSI-IM configurations can be reduced to be smaller than the current minimum of 5 ms as defined in Release 12, which can increase the chance that a DL burst includes NZP CSI-RS/ZP CSI-RS/CSI-IM; CSI-RS/ZP CSI-RS/CSI-IM can be configured with a potential period of 2 ms or 3 ms to ensure the presence in every DL burst of duration 4 ms; Para 60: a set of subframes {S1, S2,..SN} indexed from the start of a DL burst can be configured to convey NZP CSI-RS/ZP CSI-RS/CSI-IM, a set of subframes can be employed, with S1=1, S2=5, N=2; fig 2-9 show the CSI-RS subframe in the DL bursts, where the last DL burst includes two CSI-RS at S1 an S5 (four subframes distance in same DL burst)); and 
sending, by the transmit end, indication information to a receive end, wherein the indication information is used to indicate the slot for sending the second TRS burst (Para 60: the eNB can implicitly or explicitly indicate to the UE the NZP CSI-RS/ZP CSI-RS/CSI-IM presence in the corresponding subframe; Para 61: the UE can also be configured with aperiodic NZP CSI-RS/ZP CSI-RS/CSI-IM transmission within the 1st and 5th subframes of a DL burst).

Bhorkar teaches the reference signal CSI-RS periodicity being reduced based on the MCOT of DL burst, where para 58-60 and fig 2-9 shows the CSI-RS periodicity being 2-3 ms for the 4ms DL burst to ensure presence of reference signal in every DL burst. In the broadest reasonable interpretation, the tracking reference signal is the reference signal for time frequency tracking or synchronization. The channel state information – reference signal is considered as tracking reference signal as it provides reference signal for channel state information measurements. 

Further, Ng reference is directed to reference signals for time and frequency tracking in wireless network, and it clearly describes tracking reference signal periodicity; abstract: generating a TRS subframe by including the TRS in the downlink subframe at a frequency density of at least one resource element per six resource elements in the TRS subframe, transmitting the TRS subframe at a periodicity among other subframes not including the TRS. The reference further teaches fig 4-6, para 50-62 describing pattern for CSI-RS which is also valid of TRS. The reference teaches 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar with TRS – tracking reference signal periodicity as taught by Ng for the benefit of tracking timing and frequency of efficient downlink and uplink communication as taught by Ng in Para 33.

 Regarding claim 6, Bhorkar teaches a tracking reference signal (TRS) burst transmission method (fig.2-9; para 43-74: CSI-RS and transmission of CSI-RS in licensed assisted access (LAA) in unlicensed secondary component carriers), comprising: 
determining, by a transmit end, to send a second TRS burst in a first slot that is in a first maximum channel occupancy time (MCOT) and whose distance to a start slot of a previous tracking reference signal (TRS) burst is greater than or equal to Y slots, wherein Y is an integer greater than or equal to 2 (Para 58: given the maximum channel occupancy time (MCOT) for compliance with LBT (e.g., 4 ms in Japan), there can be up to 4 normal subframes present within a DL burst, the period of NZP CSI-RS/ZP CSI-RS/CSI-IM configurations can be reduced to be smaller than the current minimum of 5 ms as defined in Release 12, which can increase the chance that a DL burst includes NZP CSI-RS/ZP CSI-RS/CSI-IM; CSI-RS/ZP CSI-RS/CSI-IM can be configured with a potential period of ; and 
sending, by the transmit end, indication information to a receive end, wherein the indication information is used to indicate the first slot for sending the second TRS burst (Para 60: the eNB can implicitly or explicitly indicate to the UE the NZP CSI-RS/ZP CSI-RS/CSI-IM presence in the corresponding subframe; Para 61: the UE can also be configured with aperiodic NZP CSI-RS/ZP CSI-RS/CSI-IM transmission within the 1st and 5th subframes of a DL burst).

Bhorkar teaches the reference signal CSI-RS periodicity being reduced based on the MCOT of DL burst, where para 58-60 and fig 2-9 shows the CSI-RS periodicity being 2-3 ms for the 4ms DL burst to ensure presence of reference signal in every DL burst. In the broadest reasonable interpretation, the tracking reference signal is the reference signal for time frequency tracking or synchronization. The channel state information – reference signal is considered as tracking reference signal as it provides reference signal for channel state information measurements. 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar with TRS – tracking reference signal periodicity as taught by Ng for the benefit of tracking timing and frequency of efficient downlink and uplink communication as taught by Ng in Para 33.

Regarding claim 10, Bhorkar teaches a tracking reference signal (TRS) burst transmission apparatus (fig.2-9; para 43-74: CSI-RS and transmission of CSI-RS in licensed assisted access (LAA) in unlicensed secondary component carriers; UE, fig 1), comprising: 
a memory configured to store an instruction (application circuitry 102 including processor coupled to memory, Para 23, fig 1); 
a transceiver configured to communicate with another device (Radio Frequency (RF) circuitry 106, front-end module (FEM) circuitry 108 and one or more antennas 110, fig 1; Para 27-39: RF circuitry 106 enables communication with wireless networks) and 
a processor configured to execute the instruction stored in the memory (application circuitry 102 including processor coupled to memory and configured to execute instructions stored in the memory, Para 23, fig 1), so as to: 
determine to send a first TRS burst in a first slot of a first maximum channel occupancy time (MCOT) (Para 60: NZP CSI-RS/ZP CSI-RS/CSI-IM can be configured with respect to the start of the DL burst. In aspects, a set of subframes {S1, S2,..SN} indexed from the start of a DL burst can be configured to convey NZP CSI-RS/ZP CSI-RS/CSI-IM; further fig 2-9 show the CSI-RS subframe in the starting of DL bursts); 
if a length of the first MCOT is greater than Y slots, determine to send a second TRS burst in a slot that is in the first MCOT and whose distance to a start slot of a the first TRS burst is Y slots, wherein Y is an integer greater than or equal to 2 (Para 58: given the maximum channel occupancy time (MCOT) for compliance with LBT (e.g., 4 ms in Japan), there can be up to 4 normal subframes present within a DL burst, the period of NZP CSI-RS/ZP CSI-RS/CSI-IM configurations can be reduced to be smaller than the current minimum of 5 ms as defined in Release 12, which can increase the chance that a DL burst includes NZP CSI-RS/ZP CSI-RS/CSI-IM; CSI-RS/ZP CSI-RS/CSI-IM can be configured with a potential period of 2 ms or 3 ms to ensure the presence in every DL burst of duration ; and 
sending indication information to a receive end, wherein the indication information is used to indicate the first slot for sending the second TRS burst (Para 60: the eNB can implicitly or explicitly indicate to the UE the NZP CSI-RS/ZP CSI-RS/CSI-IM presence in the corresponding subframe; Para 61: the UE can also be configured with aperiodic NZP CSI-RS/ZP CSI-RS/CSI-IM transmission within the 1st and 5th subframes of a DL burst).

Bhorkar teaches the reference signal CSI-RS periodicity being reduced based on the MCOT of DL burst, where para 58-60 and fig 2-9 shows the CSI-RS periodicity being 2-3 ms for the 4ms DL burst to ensure presence of reference signal in every DL burst. In the broadest reasonable interpretation, the tracking reference signal is the reference signal for time frequency tracking or synchronization. The channel state information – reference signal is considered as tracking reference signal as it provides reference signal for channel state information measurements. 

Further, Ng reference is directed to reference signals for time and frequency tracking in wireless network, and it clearly describes tracking reference signal periodicity; abstract: generating a TRS subframe by including the TRS in the downlink subframe 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar with TRS – tracking reference signal periodicity as taught by Ng for the benefit of tracking timing and frequency of efficient downlink and uplink communication as taught by Ng in Para 33.

 Regarding claim 11, Bhorkar teaches a tracking reference signal (TRS) burst transmission apparatus (fig.2-9; para 43-74: CSI-RS and transmission of CSI-RS in licensed assisted access (LAA) in unlicensed secondary component carriers; UE, fig 1), comprising: 
a memory configured to store an instruction (application circuitry 102 including processor coupled to memory, Para 23, fig 1); 
a transceiver configured to communicate with another device (Radio Frequency (RF) circuitry 106, front-end module (FEM) circuitry 108 and one or more antennas 110, fig 1; Para 27-39: RF circuitry 106 enables communication with wireless networks); and 
a processor configured to execute the instruction stored in the memory (application circuitry 102 including processor coupled to memory and configured to execute instructions stored in the memory, Para 23, fig 1), so as to: 
determine to send a second TRS burst in a first slot that is in a first maximum channel occupancy time (MCOT) and whose distance to a start slot of a previous TRS burst is greater than or equal to Y slots, wherein Y is an integer greater than or equal to 2 (Para 58: given the maximum channel occupancy time (MCOT) for compliance with LBT (e.g., 4 ms in Japan), there can be up to 4 normal subframes present within a DL burst, the period of NZP CSI-RS/ZP CSI-RS/CSI-IM configurations can be reduced to be smaller than the current minimum of 5 ms as defined in Release 12, which can increase the chance that a DL burst includes NZP CSI-RS/ZP CSI-RS/CSI-IM; CSI-RS/ZP CSI-RS/CSI-IM can be configured with a potential period of 2 ms or 3 ms to ensure the presence in every DL burst of duration 4 ms; Para 60: a set of subframes {S1, S2,..SN} indexed from the start of a DL burst can be configured to convey NZP CSI-RS/ZP CSI-RS/CSI-IM, a set of subframes can be employed, with S1=1, S2=5, N=2; fig 2-9 show the CSI-RS subframe in the DL bursts, where the last DL burst includes two CSI-RS at S1 an S5; here, the reference signal at S5 is considered as TRS in first slow, which is four subframes distance with S1)); and 
sending indication information to a receive end, wherein the indication information is used to indicate the first slot for sending the second TRS burst (Para 60: the eNB can implicitly or explicitly indicate to the UE the NZP CSI-RS/ZP CSI-RS/CSI-IM presence in the corresponding subframe; Para 61: the UE can also .

Bhorkar teaches the reference signal CSI-RS periodicity being reduced based on the MCOT of DL burst, where para 58-60 and fig 2-9 shows the CSI-RS periodicity being 2-3 ms for the 4ms DL burst to ensure presence of reference signal in every DL burst. In the broadest reasonable interpretation, the tracking reference signal is the reference signal for time frequency tracking or synchronization. The channel state information – reference signal is considered as tracking reference signal as it provides reference signal for channel state information measurements. 

Further, Ng reference is directed to reference signals for time and frequency tracking in wireless network, and it clearly describes tracking reference signal periodicity; abstract: generating a TRS subframe by including the TRS in the downlink subframe at a frequency density of at least one resource element per six resource elements in the TRS subframe, transmitting the TRS subframe at a periodicity among other subframes not including the TRS. The reference further teaches fig 4-6, para 50-62 describing pattern for CSI-RS which is also valid of TRS. The reference teaches density of reference signal and repetition in para 63, and 9d shows two signals in two consecutive slots. Fig 11 shows multiple subframes with TRS periodicity. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar with TRS – 

 Regarding claim 12, Bhorkar teaches a tracking reference signal (TRS) burst transmission apparatus (fig.2-9; para 43-74: CSI-RS and transmission of CSI-RS in licensed assisted access (LAA) in unlicensed secondary component carriers; UE, fig 1), comprising: 
a memory configured to store an instruction (application circuitry 102 including processor coupled to memory, Para 23, fig 1); 
a transceiver configured to communicate with another device (Radio Frequency (RF) circuitry 106, front-end module (FEM) circuitry 108 and one or more antennas 110, fig 1; Para 27-39: RF circuitry 106 enables communication with wireless networks); and 
a processor configured to execute the instruction stored in the memory (application circuitry 102 including processor coupled to memory and configured to execute instructions stored in the memory, Para 23, fig 1), so as to: 
determine a first maximum channel occupancy time (MCOT) in a first time period, and send a first TRS burst in the first slot in a first time period, wherein the first time period comprises Y slots, Y is an integer greater than or equal to 2 (Para 58: given the maximum channel occupancy time (MCOT) for compliance with LBT (e.g., 4 ms in Japan), there can be up to 4 normal subframes present within a DL burst, the period of NZP CSI-RS/ZP CSI-RS/CSI-IM configurations can be , and the first time period is any one of a plurality of consecutive time periods into which a time axis is divided (para 58-60, fig 2-9: number of subframes in each DL burst); and 
sending indication information to a receive end, wherein the indication information is used to indicate the first slot for sending the first TRS burst (Para 60: the eNB can implicitly or explicitly indicate to the UE the NZP CSI-RS/ZP CSI-RS/CSI-IM presence in the corresponding subframe; Para 61: the UE can also be configured with aperiodic NZP CSI-RS/ZP CSI-RS/CSI-IM transmission within the 1st and 5th subframes of a DL burst).

Bhorkar teaches the reference signal CSI-RS periodicity being reduced based on the MCOT of DL burst, where para 58-60 and fig 2-9 shows the CSI-RS periodicity being 2-3 ms for the 4ms DL burst to ensure presence of reference signal in every DL burst. In the broadest reasonable interpretation, the tracking reference signal is the 

Further, Ng reference is directed to reference signals for time and frequency tracking in wireless network, and it clearly describes tracking reference signal periodicity; abstract: generating a TRS subframe by including the TRS in the downlink subframe at a frequency density of at least one resource element per six resource elements in the TRS subframe, transmitting the TRS subframe at a periodicity among other subframes not including the TRS. The reference further teaches fig 4-6, para 50-62 describing pattern for CSI-RS which is also valid of TRS. The reference teaches density of reference signal and repetition in para 63, and 9d shows two signals in two consecutive slots. Fig 11 shows multiple subframes with TRS periodicity. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar with TRS – tracking reference signal periodicity as taught by Ng for the benefit of tracking timing and frequency of efficient downlink and uplink communication as taught by Ng in Para 33.

 Regarding claim 5, Bhorkar further teaches wherein before the determining, by the transmit end, to send the first TRS burst in the first slot in the first MCOT (Para 60: NZP CSI-RS/ZP CSI-RS/CSI-IM can be configured with respect to the , the method further comprises: 
determining, by the transmit end, that a distance between an end slot in the first MCOT and a start slot of the last TRS burst of a previous MCOT is greater than Y slots (as shown in fig 2-9, the last DL burst has two CSI-RS subframes; as described in para 58, the periodicity of CSI-RS is set to be smaller than the MCOT for DL burst; thus, in fig 2, the last CSI-RS subframe in the last DL burst is considered at least 4 subframes apart from the CSI-RS subframe of previous DL burst).

 Regarding claim 13, Bhorkar fails to teach, but Ng teaches wherein the first TRS burst is sent in the first symbol in the first MCOT (TRS is transmitted in the first symbol of each time slot, fig 9d), and the first TRS burst is a complete TRS burst (it is noted that term “complete TRS burst” is interpreted with broadest reasonable interpretation in light of specification. The specification, para 104-105 indicates the TRS burst if defined in x slots, the transmission in x slots is complete and transmission in x-1 slot is incomplete. The claim limitation does not provide a clear distinction of what the TRS burst comprises if it is complete or incomplete, thus the term is interpreted as TRS signal being transmitted without fragmentation or other partial signal transmission; Para 67: fig 9a-9f illustrate TRS patterns with transmission periodicity; para 69: the TRS pattern is the same as the full CRS port 0 .

Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar et al. (US 2018/0310193) in view of Ng et al. (US 2013/0114535) in further view of Larsson et al. (US 20160360437) 

 Regarding claim 2, Bhorkar in view of Ng teaches the limitations of the parent claim, including determining, by the transmit end, to send the second TRS burst in the slot that is in the first MCOT and whose distance to the start slot of the previous TRS burst is the Y slots. 

Bhorkar in view of Ng fails to teach, but Larsson teaches determining, by the transmit end, that the slot that is in the first MCOT and whose distance to the start slot of the first TRS burst is the Y slots is not in an uplink sending state (Para 78: if the UL grant indicates an aperiodic CSI-RS report for a different cell than in which the UL grant is sent, it would not be possible to transmit CSI-RS in the first subframe after the eNB has occupied the channel since the eNB cannot ensure that the channel is occupied and/or available on the carrier for which the aperiodic CSI is . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar and Ng with eNB determining to transmit CSI-RS based on channel state for the benefit of improved the DL throughput due to better link adaptation as taught by Larsson in Para 55.

 Regarding claim 3, Bhorkar in view of Ng fails to teach, but Larsson teaches if the transmit end determines that the slot that is in the first MCOT and whose distance to the start slot of the first TRS burst is the Y slots is in the uplink sending state, determining to send the second TRS burst in a first slot after the uplink sending state ends (Para 78: if the UL grant indicates an aperiodic CSI-RS report for a different cell than in which the UL grant is sent, it would not be possible to transmit CSI-RS in the first subframe after the eNB has occupied the channel since the eNB cannot ensure that the channel is occupied and/or available on the carrier for which the aperiodic CSI is indicated to be reported for; If the subframe is a later subframe within the eNBs TXOP the eNB can be aware of that it has occupied the channel and indicated the presence of the CSI-RS on one or more . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar and Ng with eNB determining to transmit CSI-RS based on channel state for the benefit of improved the DL throughput due to better link adaptation as taught by Larsson in Para 55.

 Regarding claim 4, Bhorkar in view of Ng fails to teach, but Larsson teaches determining, by the transmit end, that a remaining slot in the first MCOT after the uplink sending state ends is greater than or equal to a length of the second TRS burst (Para 78: if the subframe is a later subframe within the eNBs TXOP the eNB can be aware of that it has occupied the channel and indicated the presence of the CSI-RS on one or more than one SCell(s) in which the UL Grant is sent; here, the eNB ensures that the CSI-RS is sent once the channel is occupied, thus the subframe length in the occupied channel after occupied is at least equal to the CSI-RS subframe). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar and Ng with eNB determining to transmit CSI-RS based on 

 Regarding claim 7, Bhorkar in view of Ng teaches the limitations of the parent claim, including determining, by the transmit end, to send the TRS burst in the first slot that is in the first MCOT and whose distance to the start slot of the previous TRS burst is greater than or equal to Y slots. 

Bhorkar in view of Ng fails to teach, but Larsson teaches determining, by the transmit end, that the first slot is not in an uplink sending state (Para 78: if the UL grant indicates an aperiodic CSI-RS report for a different cell than in which the UL grant is sent, it would not be possible to transmit CSI-RS in the first subframe after the eNB has occupied the channel since the eNB cannot ensure that the channel is occupied and/or available on the carrier for which the aperiodic CSI is indicated to be reported for; If the subframe is a later subframe within the eNBs TXOP the eNB can be aware of that it has occupied the channel and indicated the presence of the CSI-RS on one or more than one SCell(s) in which the UL Grant is sent; here, the eNB determines if it transmits CSI-RS in the first subframe after it occupies the channel, which is considered as the eNB determining the channel in downlink, and not in uplink state). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar and Ng with eNB determining to transmit CSI-RS based 

 Regarding claim 8, Bhorkar in view of Ng fails to teach, but Larsson teaches if the first slot is in the uplink sending state, determining, by the transmit end, to send the TRS burst in a first slot after the uplink sending state ends  (Para 78: if the UL grant indicates an aperiodic CSI-RS report for a different cell than in which the UL grant is sent, it would not be possible to transmit CSI-RS in the first subframe after the eNB has occupied the channel since the eNB cannot ensure that the channel is occupied and/or available on the carrier for which the aperiodic CSI is indicated to be reported for; If the subframe is a later subframe within the eNBs TXOP the eNB can be aware of that it has occupied the channel and indicated the presence of the CSI-RS on one or more than one SCell(s) in which the UL Grant is sent; here, the eNB determines to transmit CSI-RS in the subframe after it occupies the channel, which is considered as the eNB determining the first subframe to transmit CSI-RS after uplink state ends). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar and Ng with eNB determining to transmit CSI-RS based on channel state for the benefit of improved the DL throughput due to better link adaptation as taught by Larsson in Para 55.

 Regarding claim 9, Bhorkar in view of Ng fails to teach, but Larsson teaches determining, by the transmit end, that a remaining slot in the first MCOT after the uplink sending state ends is greater than or equal to a length of the second TRS burst (Para 78: if the subframe is a later subframe within the eNBs TXOP the eNB can be aware of that it has occupied the channel and indicated the presence of the CSI-RS on one or more than one SCell(s) in which the UL Grant is sent; here, the eNB ensures that the CSI-RS is sent once the channel is occupied, thus the subframe length in the occupied channel after occupied is at least equal to the CSI-RS subframe). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar and Ng with eNB determining to transmit CSI-RS based on channel state for the benefit of improved the DL throughput due to better link adaptation as taught by Larsson in Para 55.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar et al. (US 2018/0310193) in view of Ng et al. (US 2013/0114535) in further view of Ericsson (R1-1714317: on time and frequency tracking of the channel)

 Regarding claim 14, Bhorkar in view of Ng teaches the limitations of claim 1.

Ng further teaches wherein the first TRS burst is sent in the first symbol in the first MCOT (TRS is transmitted in the first symbol of each time slot, fig 9d). 

Bhorkar in view of Ng fail to teach, but Ericsson teaches the first TRS burst is an incomplete TRS burst (it is noted that term “incomplete TRS burst” is interpreted with broadest reasonable interpretation in light of specification. The specification, para 104-105 indicates the TRS burst if defined in x slots, the transmission in x slots is complete and transmission in x-1 slot is incomplete. Thus the less than normal TRS burst size is interpreted as being incomplete; proposal 1 and 4: the TRS burst length in one TRS configuration is 2 slots and 4 OFDM symbols; at high frequencies, the TRS burst shall be one slot long, and OFDM symbol index 5 (one symbol); thus, the TRS burst at high frequency is incomplete compared to the 2 slot TRS burst length configuration). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reference signal periodicity being determined based on the MCOT of DL burst as taught by Bhorkar with configuring TRS burst length as taught by Ericsson for the benefit of allowing early time synchronization at high frequencies as taught by Ericsson in section 2.1, paragraph after proposal 3.

Response to Arguments
Applicant's arguments filed with respect to Bhorkar in view of Ng not teaching the amended claim limitations of claim 1 (page 7-8) have been fully considered but they are not persuasive. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The claim terms are given broadest reasonable interpretation in light of specification. The TRS burst is interpreted as signal transmitted in slot time-unit in max channel occupancy time (MCOT) time-unit and the second TRS signal is sent with two slot distance from first TRS when the MCOT is more than 2 slots. The TRS is tracking reference signal, so the method of Bhorkar describing transmission of reference signal CSI-RS (considered for TRS burst in claim) in DL burst (considered for MCOT in claim). Further, para 58-60 describes the 4 subframes in one DL burst. The CSI-RS periodicity of 2ms or 3ms ensures one CSI-RS in the DL burst. CSI-RS is configured with respect to subframe index from start of the DL burst. Further, as shown in fig 2, 4-9, the last DL burst has time period that is greater than the CSI-RS periodicity, thus the second CSI-RS is sent in the same DL burst. As indicated above, the DL burst is a time unit, which is considered for MCOT in claim and the CSI-RS is considered as TRS burst in the claim. Further, Ng reference specifically teaches the CSI-RS pattern being used for TRS signal. Thus, the Bhorkar in view of Ng appears to teach the argued limitations of claim 1. 

Further, the applicant argues (last two lines of page 8- first 4 lines of page 9) regarding claim 6 being differs from claim 1, in that claim 6 is not referring to include . 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/8/2022